DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0378903 A1).
Regarding claim 1, Jeon teaches a device (figs. 1-4 among others: 100) comprising: 
a first multigate device (device comprising first gate 150A, including a multigate fin channel structure) having: 
a first channel layer (first subset of multigate fin structures 110) disposed between first source/drain features (¶ 0060: 110 extends between epitaxial source/drain regions), and 
a first metal gate (130A/150A) that surrounds the first channel layer (fig. 2: 130A/150A surrounds first subset of fins 110); 
a second multigate device (device comprising first gate 150B, including a multigate fin channel structure) having:
a second channel layer (second subset of multigate fin structures 110) disposed between second source/drain features (¶ 0060: 110 extends between epitaxial source/drain regions), and 
a second metal gate (130B/150B) that surrounds the second channel layer (fig. 2: 130A/150A surrounds second subset of fins 110); 
a dielectric gate isolation fin (¶ 0018: 170/180) disposed between and separating the first metal gate and the second metal gate (fig. 2: 170/180 disposed between and separating 150A and 150B), wherein the dielectric gate isolation fin includes: 
a first dielectric layer having a first dielectric constant (air gap 108, which implicitly comprises a dielectric constant), and
a second dielectric layer (¶ 0036: 170) having a second dielectric constant disposed over the first dielectric layer, wherein the second dielectric constant is greater than the first dielectric constant (¶ 0036: 170 comprises silicon nitride, which has a higher dielectric constant than air gap 108); and
wherein the first metal gate is disposed between and physically contacts the first channel layer and the dielectric gate isolation fin (fig. 2: 130A/150A disposed between and physically contacts the first subset of fins 110 and 170/180), and the second metal gate is disposed between and physically contacts the second channel layer and the dielectric gate isolation fin (fig. 2: 130B/150B disposed between and physically contacts the second subset of fins 110 and 170/180).

Regarding claim 17, Jeon teaches a method comprising: 
forming a first multigate device (device comprising gate 150A) having a first channel layer (first subset of fins 110), a first metal gate (¶ 0018: 130A/150A), and first source/drain features, wherein the first channel layer is disposed between the first source/drain features (¶ 0060: epitaxial source/drain features in exposed portions of first subset of fins 110) and the first metal gate surrounds the first channel layer (fig. 28: 150A surrounds first subset of fins 110);
forming a second multigate device (device comprising gate 150B) having a second channel layer (second subset of fins 110), a second metal gate (¶ 0018: 130B/150B), and second source/drain features, wherein the second channel layer is disposed between the second source/drain features (¶ 0060: epitaxial source/drain features in exposed portions of second subset of fins 110) and the second metal gate surrounds the second channel layer (fig. 28: 150A surrounds second subset of fins 110); and 
forming a dielectric gate isolation fin (¶ 0081: 170/180) between and separating the first metal gate and the second metal gate (fig. 28: 170/180 formed between 150A and 150B), wherein the dielectric gate isolation fin includes: 
a first dielectric layer (¶ 0081: 180) having a first dielectric constant (air), and a second dielectric layer (170) having a second dielectric constant disposed over the first dielectric layer (fig. 28: at least a portion of 170 formed over 180), wherein the second dielectric constant is greater than the first dielectric constant (¶ 0036: 170 comprises silicon nitride, which has a higher dielectric constant than air of 180); and 
wherein the first metal gate is disposed between and physically contacts the first channel layer and the dielectric gate isolation fin fig. 2: 130A/150A disposed between and physically contacts the first subset of fins 110 and 170/180), and the second metal gate is disposed between and physically contacts the second channel layer and the dielectric gate isolation fin (fig. 2: 130B/150B disposed between and physically contacts the second subset of fins 110 and 170/180).

Regarding claim 18, Jeon teaches the method of claim 17, further comprising forming an isolation feature (¶ 0018: 120) before forming the dielectric gate isolation fin (fig. 26: 120 formed before 170/180), wherein the dielectric gate isolation fin is disposed over the isolation feature (fig. 28: 170/180 disposed over 120).

Regarding claim 19, Jeon teaches the method of claim 17, further comprising forming an interlevel dielectric layer (¶ 0018: 140) over the first multigate device, the second multigate device (¶ 0061: 140 formed over 150A and 150B), and the dielectric gate isolation fin (figs. 24-28: top surface of 140 higher than at least a portion of 170/180).

Regarding claim 20, Jeon teaches the method of claim 17, further comprising performing a gate cut process to provide the dielectric gate isolation fin separating the first metal gate from the second metal gate without performing a lithography process (¶¶ 0081-0082: 170/180 formed by deposition and etchback/planarization).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 10,840,146 B1) in view of Zang et al. (US 2020/0227323 A1).
Regarding claim 1, Paul teaches a device (figs. 14-15 among others) comprising: 
a first multigate device (left device of fig. 15 including fin 37) having: 
a first channel layer (col. 3 lines 7-8: nanosheet channel layers 12) disposed between first source/drain features (col. 6 line 22 & fig. 15B: 12 extends between left and middle source/drain features 46), and 
a first metal gate (col. 9 lines 16-19: 70) that surrounds the first channel layer (fig. 15: portion of 70 surrounding 12 in fin 37); 
a second multigate device (right device of fig. 15 including fin 38) having:
a second channel layer (12) disposed between second source/drain features (figs. 14-15: 12 comprised by fin 38 disposed between middle and right source/drain features 46), and 
a second metal gate (70) that surrounds the second channel layer (fig. 14: portion of 70 surrounding 12 in fin 38); 
a dielectric gate isolation fin (col. 9 line 53: dielectric pillar 68) disposed between and separating the first metal gate and the second metal gate (fig. 14: 68 disposed between and separating left and right portions of 70), wherein the dielectric gate isolation fin includes: 
a first dielectric layer having a first dielectric constant (col. 8 lines 37-39: 69 comprises dielectric material, and therefore implicitly comprises a dielectric constant); and
wherein the first metal gate is disposed between and physically contacts the first channel layer and the dielectric gate isolation fin, and the second metal gate is disposed between and physically contacts the second channel layer and the dielectric gate isolation fin (fig. 14: left portion of 70 contacts 12 of fin 37 and 68, right portion of 70 contacts 12 of fin 38 and 68).
Paul does not teach the dielectric gate isolation fin further includes:
a second dielectric layer having a second dielectric constant disposed over the first dielectric layer, wherein the second dielectric constant is greater than the first dielectric constant.
Zang teaches a dielectric gate isolation fin (¶ 0016: 108, similar to 68 of Paul) disposed between and separating first and second gate structures (¶ 0034: 232, similar to 70 of Paul), wherein the dielectric gate isolation fin includes: 
	a first dielectric layer (¶ 0030: 228) having a first dielectric constant (implicit), and
	a second dielectric layer (¶ 0032: 230) having a second dielectric constant disposed over the first dielectric layer (fig. 10B: 230 disposed over 226), wherein the second dielectric constant is greater than the first dielectric constant (¶ 0032: 230 has higher dielectric constant than 228).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric gate isolation fin of Paul with the material of Zang, as a means to minimize parasitic capacitance while maintaining a robust structure (Zang, ¶ 0035), improving device electrical performance.

Regarding claim 8, Paul in view of Zang teaches the device of claim 1, wherein the first dielectric constant is less than about 7 (Zang, pp 0029: silicon dioxide, which has a dielectric constant of 3.9) and the second dielectric constant is greater than about 7 (silicon nitride, which has a dielectric constant of 7.5).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Subramanian et al. (PG Pub. No. US 2020/0287015 A1)
Regarding claim 7, Jeon teaches the device of claim 1, comprising a first metal gate (130A/150A), a second metal gate (130B/150B), and a dielectric gate isolation fin (170/180).
Jeon is silent to the device further comprising a gate contact to the first metal gate and the second metal gate, wherein the gate contact is disposed over the top surface of the dielectric gate isolation fin.
Subramanian teaches a gate contact (¶ 0050: 368A) to a first metal gate and a second metal gate (¶ 0044: gate electrode portions 304, similar to 150A/150B of Jeon), wherein the gate contact is disposed over the top surface of a dielectric gate isolation fin (¶¶ 0042, 0050 & figs. 3H-3I: 368A formed over dielectric gate isolation fin 368A, similar to 108/108 of Jeon).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Jeon with the gate contact of Subramanian, as a means to provide electrical contact to a plurality of devices, while providing improved transistor layout area and density (Subramanian, ¶ 0063 & Jeon, ¶ 0002).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 10-16 are allowed.
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “each of the first dielectric liners is disposed between and physically contacts the first channel layer and a respective one of the first inner spacers” and “each of the second dielectric liners is disposed between and physically contacts the second channel layer and a respective one of the second inner spacers” as recited in claim 2,
“a third dielectric layer disposed over the first dielectric layer, wherein the first dielectric layer is disposed between the third dielectric layer and the first metal gate, the first dielectric layer is disposed between the third dielectric layer and the second metal gate, and the second dielectric layer physically contacts the first dielectric layer and the third dielectric layer” as recited in claim 9, and
“the dielectric gate isolation fin includes a dielectric feature having an oxide layer disposed over a low-k dielectric layer and a high-k dielectric layer disposed over the dielectric feature” as recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894